Madsen, C.J.
¶25 (concurring/dissenting) — I concur with the majority in affirming the Court of Appeals as to the quiet title action and the award of, and reasonability of, damages. I write separately because I would hold that the respondent is not entitled to treble damages for emotional distress under the timber trespass statute.
¶26 The timber trespass statute, RCW 64.12.030, provides in relevant part:
Whenever any person shall cut down . . . any tree ... on the land of another person ... without lawful authority, in an action by the person . . . against the person committing the trespasses . .. any judgment for the plaintiff shall be for treble the amount of damages claimed or assessed.
Emotional distress damages are available under the timber trespass statute. Birchler v. Castello Land Co., 133 Wn.2d 106, 116, 942 P.2d 968 (1997). And the majority is correct that the statute “does not limit the types of damages subject to trebling as some more recent statutes do.” Majority at *571567. However, the statute does not expressly authorize the trebling of noneconomic damages, and for this reason I would reverse the Court of Appeals as to trebling of emotional distress damages under the timber trespass statute.
¶27 The timber trespass statute is punitive in nature, and it is therefore “subject to strict construction.” Broughton Lumber Co. v. BNSF Ry. Co., 174 Wn.2d 619, 633, 278 P.3d 173 (2012) (citing Skamania Boom Co. v. Youmans, 64 Wash. 94, 96-97, 116 P. 645 (1911)). Punitive damages “violatfe] . . . public policy unless expressly authorized by statute.” Id. at 638 n.14 (citing Barr v. Interbay Citizens Bank of Tampa, 96 Wn.2d 692, 635 P.2d 441, 649 P.2d 827 (1982)). “Our interpretive approach should account for this philosophical difference.” Id. Although the timber trespass statute does not explicitly limit the types of damages subject to trebling, the more modern statutes do. See, e.g., RCW 48.30.015(2) (providing for treble damages under the Insurance Fair Conduct Act limited to actual damages); RCW 19.86.090 (Consumer Protection Act damages limited to actual damages and not more than $25,000). The Consumer Protection Act, Laws of 2007, ch. 498, § 3, and the Insurance Fair Conduct Act, Laws of 1961, ch. 216, § 9, reflect decades of modern tort law development. The timber trespass statute, on the other hand, dates back to territorial, prestatehood days. See Laws of 1869, ch. 143, § 55. Respondent called nothing to our attention to suggest that the territorial legislature contemplated that people would have an emotional attachment to their trees and shrubs or had cause to contemplate whether timber trespass could cause emotional distress, let alone trebling of those damages. Indeed, the purpose of the statute was to “ ‘discourage persons from carelessly or intentionally removing another’s merchantable shrubs or trees on the gamble that the enterprise will be profitable if actual damages only are incurred.’” Broughton Lumber Co., 174 Wn.2d at 625 (emphasis added) (quoting Laws of 1869, ch. 48, § 556, at 143). Because we construe punitive statutes strictly, and because *572the timber trespass statute does not expressly authorize trebling of punitive damages, I cannot say that the territorial legislature in 1869 intended to discourage the careless or intentional removal of merchantable timber by trebling damages for emotional distress. Therefore, I respectfully dissent in part.
Johnson, J., concurs with Madsen, C.J.